Plaintiffs in error were convicted at the January, 1911, term of the county court of Carter county on a charge of unlawfully keeping a place for the sale of intoxicating liquors, and were each sentenced to pay a fine of two hundred fifty dollars and be imprisoned in the county jail for a period of ninety days. The appeal was properly perfected in this court on the 14th day of April, 1911. Upon a careful examination of the record we find no errors prejudicial to the substantial rights of plaintiffs in error, and the judgment of the trial court is therefore affirmed. *Page 726